Citation Nr: 0211966	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969, and from September 1974 to September 1990.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant 
filed a timely appeal to these adverse determinations.


REMAND

The veteran died on February [redacted], 1998.  The cause of death, as 
listed on the official Certificate of Death, was a perforated 
colon, due to or as a likely consequence of metastatic 
adenocarcinoma of the pancreas.  No disorders were listed 
under the section reserved for other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of the veteran's death, he was 
service connected for hypertension, rated as 10 percent 
disabling, right epididymitis with reactive hydrocele on the 
right, rated as noncompensably (zero percent) disabling, and 
postoperative bilateral removal of subconjunctival fat 
prolapse, rated as noncompensably (zero percent) disabling.  
The appellant, the veteran's widow, maintains that the 
veteran's death from metastatic cancer of the pancreas was 
due to radiation exposure the veteran sustained in 1979, 
while performing clean-up duties on Enewetok Atoll in the 
Pacific Ocean.

When the appellant's appeal was previously before the Board 
in February 2001, it was remanded to the RO for further 
development.  At that time, the Board observed that service 
connection for a disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be established by 
submitting evidence that the veteran is a radiation-exposed 
veteran who currently suffers from a disease which is listed 
as one of the 15 types of cancer that are presumptively 
service connected in accordance with 38 U.S.C.A. § 1112(c) 
(West 1991 & Supp. 2001) and 38 C.F.R. § 3.309(d) (2001).  
Second, service connection can be established by submitting 
evidence that the disease is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2001) that are 
service connected if sufficient radiation exposure is shown.  
Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), afford 120 F.3d 1239 (Fed. Cir. 
1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
"Radiation-risk activity" is defined as, among other 
things, onsite participation in a test involving the 
atmospheric detonation of a nuclear device. 38 C.F.R. § 
3.309(d)(3)(ii)(A).  "Onsite participation" is defined at 
38 C.F.R. § 3.309(d)(3)(iv)(C) as including service as a 
member of the garrison or maintenance forces on Enewetok 
during the periods June 21, 1951 through July 1, 1952, August 
7, 1956 through August 7, 1957, or November 1, 1958 through 
April 30, 1959.  "Radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation.  See 38 
C.F.R. § 3.311(b)(2). 

The medical evidence shows that a diagnosis of carcinoma of 
the pancreas was first rendered in January 1998.  As noted 
above, the provisions of 38 C.F.R. § 3.309(d) allow for a 
rebuttable presumption of service connection for certain 
specified diseases which become manifest in a radiation-
exposed veteran.  A review of the diseases which may be 
presumptively service connected under 38 C.F.R. § 3.309(d) 
reveals that cancer of the pancreas is included among the 
listed disorders.  Therefore, the remaining question to be 
addressed is whether the veteran is a "radiation-exposed 
veteran" as defined above.  In this regard, the Board notes 
that while the appellant maintains - and official service 
documents confirm - that that the veteran served on Enewetok, 
his service was from June 1979 to November 1979, some two 
decades following the end of the latest period of "onsite 
participation" as defined by VA regulations.  As such, the 
veteran did not participate in a specified "radiation risk 
activity," and does not qualify as a "radiation-exposed 
veteran" under this VA regulation.  See McGuire v. West, 11 
Vet. App. 274 (1998).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the Board's analysis does not 
end there.  As noted above, 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases, while not 
accorded the benefit of the regulations regarding presumptive 
service connection, have been determined to be potentially 
radiogenic in nature, and may therefore be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.  A review of this listing reveals that cancer of the 
pancreas is included in this list.  38 C.F.R. 
§ 3.311(b)(2)(xi) (2000).  Thus, the Board finds that it is 
required to consider whether the development provisions of 
this section have been complied with.

Under applicable VA regulations, if a veteran who does not 
meet the definition of a radiation-exposed veteran develops a 
radiogenic disease, including pancreatic cancer, following 
his separation from service, and the veteran contends that 
the disease resulted from exposure to ionizing radiation 
during service, an assessment will be made as to the size and 
nature of the radiation dose.  If military records do not 
establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  In claims 
based upon radiation exposure other than participation in 
atmospheric nuclear testing or participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In its February 2001 remand order, the Board instructed the 
RO to contact the appellant and ask her to identify the 
names, addresses, and approximate dates of treatment for all 
health care providers who might possess additional records 
pertinent to her claims.  The RO was then instructed to 
contact these providers and attempt to obtain copies of these 
records, after securing any necessary authorization from the 
appellant.  The RO requested such information from the 
appellant in a letter dated in April 2001.  In a response 
received by VA in June 2001, the appellant indicated that "I 
do not have any additional medical records/information to 
submit in support of my pending claim.  All information 
available has already been provided to your office."  Thus, 
the Board finds that the RO fully complied with this remand 
instruction.

The Board then indicated that, following the receipt of any 
such requested information, the RO should request that the 
Defense Nuclear Agency provide any radiation dose information 
in their possession relating to the veteran.  In response, 
the RO wrote to the Naval Dosimetry Center (NDC) in Bethesda, 
Maryland, and, after providing relevant background 
information on the veteran and the appellant's claim, 
requested certification of the veteran's participation in the 
Enewetok Atoll cleanup, a radiation dose assessment, and a 
target dose for each organ involved.  In a response received 
by VA in July 2001, the NDC indicated that after searching 
their database, no records were found concerning the veteran.

However, the Naval Dosimetry Center indicated that they had 
forwarded the RO's request to the Defense Threat Reduction 
Agency (DTRA), as they could potentially have information 
regarding exposure to ionizing radiation in association with 
cleanup activities of Enewetok Atoll from June 17, 1979 to 
November 8, 1979.  The NDC also indicated that original 
copies of the veteran's DD Form 1141 could be obtained from 
the Bureau of Naval Personnel in St. Louis, Missouri.  

In July 2001, the RO received from the NDC a follow-up letter 
to their earlier response.  The NDC indicated that the DTRA 
had responded to their request, and that a copy of their 
response was attached.  A review of the DTRA's response 
indicates that they were unable to provide the requested 
information, as the scope of their program was limited to 
providing information regarding the activities and radiation 
exposure histories of individuals who participated in U.S. 
atmospheric nuclear tests (1945 to 1962) and the occupation 
of Hiroshima and Nagasaki, Japan, following World War II.  As 
the veteran did not participate in these events, the DTRA was 
unable to assist in providing any information on the 
radiation dose, if any, sustained by the veteran.

In addition, in September 2001 the RO wrote to the Bureau of 
Naval Personnel (BNP) at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, as suggested by the 
NDC, and requested the veteran's DD Form 1141.  In a response 
received by VA in January 2002, the NPRC indicated that the 
original medical record needed to answer the inquiry was not 
currently on file, as it had been loaned to VA.  The Board 
notes that a review of the veteran's claims file indicates 
that VA requested the veteran's DD Form 1141 from the NPRC in 
October 1999, and that the NPRC responded in February 2000 
that the document or information requested was not of record.  
However, the NPRC did forward a complete copy of the 
veteran's service personnel records.  A thorough review of 
these records does not confirm the veteran's exposure to 
radiation, but does confirm that the veteran served on 
Enewetok Atoll in 1979.  The Board finds that the RO's 
actions are in full compliance with this aspect of the 
Board's remand as well.

However, the Board finds that the RO has not yet complied 
with an additional item from the Board's remand.  In the 
context of this matter, that item is the most significant by 
far of all the actions requested by the Board in this matter.  
Specifically, the Board indicated that, following the receipt 
of the requested information from the DNTA, the RO should 
undertake any other development required under 38 C.F.R. 
§ 3.311.  This development was noted to include forwarding 
the veteran's claims folder to VA's Chief Medical Director 
for preparation of a dose estimate of the veteran's radiation 
exposure during service, and obtaining an opinion from the 
Chief Medical Director as to whether it was at least as 
likely as not that the veteran's pancreatic cancer was caused 
by radiation exposure in service.  The Board acknowledges 
that the RO expended significant efforts in attempting to 
assist the appellant in developing her claim, and that much 
of this development was unsuccessful.  However, the 
procedures enumerated under 38 C.F.R. § 3.311 appear to be 
mandatory in nature ("In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
§ 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses."  38 C.F.R. § 3.311(a)(1) (emphasis 
added)).  Similarly, 38 C.F.R. § 3.311(a)(2)(iii) states that 
once "any available records concerning the veteran's 
exposure to radiation" have been requested, "[a]ll such 
records will be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible, based on available methodologies."  

The Board notes that the controlling adjudication manual 
provision in this area specifies that the RO is responsible 
for all this development action.  VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.12.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held in analogous 
cases involving PTSD claims that the development provisions 
in M21-1, Part III, are substantive rules which are the 
equivalent of VA regulations, and are binding on VA.  Patton 
v. West, 12 Vet. App. 272 (1999) (concerning claims for PTSD 
based on personal assault); YR v. West, 11 Vet. App. 393, 
398-99 (1998); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
Under these circumstances, the Board finds that additional 
development by the RO is required before it can adjudicate 
the appellant's claims.

In this regard, the Board further notes that in Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
was necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  However, in view of the RO's failure to follow all of 
the directives in the Board's February 2001 remand, and 
because the failures go to the most significant aspect of the 
claims on appeal, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issues on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should forward any and all 
records containing information pertaining 
to the veteran's radiation dose in 
service to VA's Under Secretary for 
Health for the purpose of obtaining a 
dose estimate, to the extent feasible, 
based on available methodologies, in 
accordance with the mandates of 
38 C.F.R § 3.311(a)(2)(iii).

2.  If, following the RO's receipt of the 
dose estimate from the Under Secretary 
for Health, it is determined that the 
veteran was exposed to ionizing radiation 
in service, then the RO should take 
appropriate action to comply with the 
procedures outlined in 38 C.F.R. 
§ 3.311(b), to potentially include the 
referral of the appellant's claim to VA's 
Under Secretary for Benefits for further 
consideration in accordance with 
paragraph (c) of 38 C.F.R. § 3.311. 

3.  After the above development has been 
completed, or if it is not determined 
that the veteran was exposed to ionizing 
radiation in service, then the RO should 
review the case and assure that all 
indicated actions are complete.  The RO 
should next readjudicate the issues of 
the appellant's entitlement to service 
connection for the cause of the veteran's 
death and eligibility to Dependents' 
Educational Assistance under Chapter 35, 
Title 38, United States Code.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



